Citation Nr: 0427687	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish an effective date earlier than July 20, 
1998, for the award of compensation benefits for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to October 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 decision by the Portland Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an earlier effective 
date for the grant of service connection for PTSD, denied an 
increased rating for bilateral hearing loss, and granted 
service connection for tinnitus.  In his notice of 
disagreement with the September 2002 decision, the veteran 
expressly limited his appeal to the issue of entitlement to 
earlier effective date for the grant of service connection 
for PTSD.  Accordingly, this is the only issue before the 
Board.  The Board has characterized the issue of entitlement 
to an earlier effective date for the service connection grant 
for PTSD to reflect that the 1998 decision which initially 
assigned the effective date is final.  


FINDINGS OF FACT

1.  The veteran was awarded service connection for PTSD by a 
November 1998 rating decision which rated the PTSD 10 percent 
disabling effective July 20, 1998; the veteran was notified 
of the effective date of the award and of his appellate 
rights, but did not initiate an appeal of the November 1998 
RO decision, and that decision became final.  

2.  Evidence received since the November 1998 rating decision 
either duplicates or is cumulative to evidence then of 
record; does not bear directly and substantially on the 
matter of whether the veteran filed an application to reopen 
his claim of service connection for a psychiatric disorder 
prior to July 20, 1998, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the November 1998 RO decision is not 
new and material, and the claim for an effective date earlier 
than July 20, 1998, for the award of compensation benefits 
for PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in October 2001 correspondence from the RO, and 
in an April 2003 statement of the case (SOC).  He was 
notified (in the October 2001 correspondence, in the 
September 2002 decision, and in the April 2003 SOC) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the SOC informed the veteran of 
what the evidence showed, and informed him of the controlling 
law and regulations.  He was advised in the October 2001 
correspondence that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Specifically, the SOC informed the 
veteran of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order substantiate 
a claim for new and material evidence, and the SOC expressly 
defined "new and material evidence."  Everything submitted 
to date has been accepted for the record and considered.  
While the veteran was not advised verbatim to submit 
everything he had pertaining to his claim, he was advised to 
submit, or provide releases for VA to obtain, any pertinent 
records.  Essentially, this was equivalent to advising him to 
submit everything pertinent.  

A Decision Review Officer reviewed the claim de novo (see 
April 2003 SOC).  VA has obtained all records it could 
obtain.  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Notably also, given the 
nature of the matter at hand, the disposition will rest 
essentially on what is already of record.  Hence, the Board 
finds it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Historically, the veteran's initial application for service 
connection for disabilities including a "nervous condition" 
was received by the RO in April 1974.  In that application, 
he also claimed service connection for hearing loss and 
residuals of a shrapnel wound.  Service connection for PTSD 
was not claimed.  In support of his claim the veteran 
submitted a July 1973 VA outpatient record that shows 
diagnosis of adjustment reaction.  The examiner reported that 
the veteran was "afraid he is losing his mind because he 
hates 'gooks'."  It was noted that he lost his last job 
because of "Oriental hatred."  The veteran appeared quite 
anxious and concerned he would "go crazy and kill one."  He 
also informed the RO that a private physician had treated him 
for a nervous condition.  In May 1974, the RO obtained a 
report from the private physician that shows treatment of the 
veteran for numerous medical problems between November 1968 
and October 1970.  The report is negative for treatment of 
diagnosis of a psychiatric condition of any kind.  

By a June 1974 decision, the RO denied service connection for 
a nervous condition, finding that the service medical records 
and the postservice medical evidence as of that date, were 
negative for treatment or diagnosis of a nervous condition.  
The veteran did not initiate an appeal of that decision, and 
it is final.  38 U.S.C.A. § 7105.  

The first document of record that mentions PTSD is the 
veteran's formal claim of service connection for PTSD, which 
was received by the RO on July 20, 1998.  There is no medical 
evidence of record between the June 1974 RO decision which 
denied service connection for a nervous condition, and the 
veteran's July 1998 claim of service connection for PTSD.  
The first postservice medical evidence showing a diagnosis of 
PTSD is an October 1998 report of VA examination.  The 
examination report includes the veteran's recollections of 
stressful incidents he endured while serving in Vietnam, and 
the diagnosis was PTSD, chronic and mild.  In an October 1998 
VA Social and Industrial Survey report, the examining social 
worker noted that the veteran suffers from numbing symptoms 
and moderate to severe isolation symptoms, some suicidal and 
homicidal ideations, difficulty concentrating, short-term 
memory problems, anger, and survivor guilt.  It was further 
reported that the veteran "has never received any 
psychological treatment or psychological medications."  

By a November 1998 decision, the RO granted service 
connection for PTSD, rated 10 percent, effective July 20, 
1998, the date the RO received the veteran's application 
seeking service connection for PTSD.  The veteran did not 
initiate an appeal of that decision; thus it is final.  
38 U.S.C.A. § 7105.

Evidence received subsequent to the November 1998 rating 
decision is as follows:

?	Copies of VA medical records already associated with the 
claims file and considered at the time the RO issued the 
November 1998 decision.  

?	A February 1999 report of VA examination, along with VA 
outpatient records dated through October 2002, showing 
that the veteran continues to be treated for numerous 
disorders, including PTSD symptoms.

?	March 2001 written statements by the veteran's spouse 
and a fellow serviceman, who provided information 
regarding alleged stressful incidents the veteran 
endured during his service in Vietnam, and the effects 
the stressors had on the veteran after his separation 
from service.  
?	A March 2001 letter from a private physician who 
reported that he had followed the veteran since August 
2000.  The physician noted that the veteran carried a 
diagnosis of PTSD, and stated "[i]n my opinion, [the 
veteran's] disability due to PTSD began upon his return 
to the United States from Vietnam."  
?	In written correspondence dated in November 2001, the 
veteran contended that the July 1973 VA treatment 
record, showing diagnosis of adjustment reaction, should 
have been construed by VA as a claim of service 
connection for a psychological disorder, and thus the 
effective date of service connection for PTSD should be 
retroactive to the date shown on the medical record, 
i.e., July 16, 1973.

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
PTSD was granted by RO decision in November 1998, and an 
effective date of July 20, 1998, for service connection was 
assigned.  The veteran was properly notified of that decision 
(including the effective date of the award) and of his 
appellate rights.  He did not appeal it.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001.]  Here, the petition to reopen was 
filed in March 2001, and the new definition does not apply.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

The United States Court of Appeals for the Federal Circuit 
has held that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2003).  "Date of receipt" generally means the date on 
which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2003); see Servello v. Derwinski, 3 Vet. 
App. 196 (1992). An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).  

Because the basis for the assignment of an effective date of 
July 20, 1998, for the award of compensation benefits for 
PTSD was premised on the fact that July 20, 1998, was the 
date on which the veteran's claim to reopen was received 
after the prior July 1974 final denial of service connection 
for a psychiatric disorder (diagnosed at that time as 
adjustment reaction), for evidence to be new and material 
warranting a reopening of the earlier effective date claim, 
it would have to pertain to whether the veteran filed a claim 
to reopen prior to July 20, 1998.  

Copies of VA medical records dated through October 1998, 
showing diagnosis of PTSD and documenting treatment for same, 
were considered prior to the RO's November 1998 decision.  
Photocopies of those outpatient records are merely duplicate 
evidence, and not "new."  

Additional medical evidence reflecting VA outpatient 
treatment through October 2002, along with a February 1999 
report of VA examination, is "new" in the sense that the RO 
did not have it to review when issuing the November 1998 
decision.  However, such medical records simply tend to 
establish that the veteran continues to be treated for PTSD 
symptoms, a fact not in dispute.  This evidence is not 
material to the matter at hand.

The March 2001 written statements furnished by the veteran's 
spouse, a fellow serviceman, and the March 2001 letter from a 
private physician, are not material to the issue at hand 
because they do not address whether or not the veteran filed 
a claim for service connection for PTSD after June 1974, but 
prior to July 20, 1998.

The veteran's contention to the effect that the July 1973 VA 
treatment record (showing diagnosis of adjustment reaction) 
constituted a claim of service connection for a psychological 
disorder, and thus the effective date of service connection 
for PTSD should be the date shown on the medical record, 
i.e., July 16, 1973, is merely cumulative evidence (i.e., the 
veteran's contentions regarding the issue on appeal), and is 
not "new."  As with the statements of the veteran's spouse, 
fellow serviceman, and private physician noted above, the 
contention does not address whether or not the veteran filed 
a claim to reopen prior to July 20, 1998 (but after June 
1974).  In fact, no item of additional evidence received 
subsequent to the RO's November 1998 decision bears directly 
and substantially upon the specific matter at hand, i.e., 
whether after the earlier denial of his claim (in July 1974) 
the veteran filed a claim seeking service connection for a 
psychiatric disorder prior to July 20, 1998.  Hence, the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim; 
is not new and material; and the claim may not be reopened.







ORDER

The appeal to reopen a claim seeking to establish an 
effective date earlier than July 20, 1998, for the award of 
compensation benefits for PTSD, is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



